DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “it”; however, it is not clear exactly what “it” is referencing.
Claim 4 recites the limitations "the axis" and “the direction”; claim 8 recites the limitation “the front edge”; and claim 10 recites the limitation “edge”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/109002.
	In regards to claim 1, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses a clamping device comprising a collar (10) which has a belt able to adopt an unclamped state and a clamped state in which a diameter of the belt is reduced compared to the unclamped state, and a seal (12) disposed inside the belt by being retained axially relative to the collar, the seal being formed in a strip, which is wound on itself and whose ends are configured to cooperate together via a sealing arrangement, wherein, in the unclamped state of the belt, the pre-mounted seal 
	In regards to claim 2, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the pre-mounted seal is pre-stressed by the presence, around said seal, of the belt in the unclamped state.
	In regards to claim 3, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the stress of the seal towards the inner surface of the belt is caused by the tendency of the strip to adopt a diameter greater than the diameter imposed by the belt in which it is disposed while the belt is in the unclamped state.
	In regards to claim 4, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the seal has a rear edge which is provided with at least one insertion ramp inclined towards the axis of winding of the strip in the direction moving away axially from the seal from said rear edge.
In regards to claim 6, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses an angular seal key (13) configured to determine an angular position of the seal relative to the collar.
In regards to claim 7, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses one of the elements including the belt and the seal has a wedge edge (9) and the other one of the elements including the belt and the seal has a wedge protrusion (15) able to cooperate with the wedge edge to retain the seal with respect to a movement relative to the collar.

	In regards to claim 10, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the belt has a window whose edge forms a wedge edge (9), and the seal has a retaining lug (15) projecting in this window.
	In regards to claim 11, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the sealing arrangement comprises a male/female engagement conformation formed at the ends of the strip forming the seal.
In regards to claim 12, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the belt and the seal have substantially unchanged diameters from one edge to the other.
In regards to claim 13, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the collar has clamping lugs (14a,b), raised radially relative to the belt and able to be moved relative to each other to clamp the collar.
	In regards to claim 14, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses a tube clamping assembly, comprising a clamping device and a tube (not shown but implied), the clamping device comprising a collar which has a belt able to adopt an unclamped state and a clamped state in which a diameter of the belt is reduced compared to the clamped state, and a seal disposed inside the belt by being retained axially relative to the collar, the seal being formed in a strip, which is wound on itself and whose ends are configured to cooperate together via a sealing arrangement, wherein, in the unclamped state of the 
In regards to claim 17, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the seal comprises an anti-extraction member configured to cooperate with a window of the tube to oppose the extraction of the seal from the tube.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679